— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 19, 1978, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant’s guilt was established beyond a reasonable doubt. The testimony of an accomplice and two other witnesses established defendant’s identity as one of the three men who robbed the victim. Within moments of the crime the victim experienced the symptoms of a heart attack. Within one hour of the crime, the victim’s personal physician took an electrocardiogram and ascertained that the victim had suffered damage to the entire anterior portion and part of the lateral portion of his heart. The victim died the following day, and after an autopsy the associate medical examiner determined the cause of death to be recent myocardial infarction caused by stress. Thus, the evidence clearly established that defendant’s conduct caused the victim’s death (see Cox v People, 80 NY 500, 516; cf. People v Stewart, 40 NY2d 692). Damiani, J. P., Titone, Cohalan and O’Connor, JJ., concur.